DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 1/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,530,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record being KASHYAP IBM V: IPv4 multicast and broadcast over InfiniBand networks; draft-kashyap-ipoib-ipv4-multicast-01 .txt", IPV4 MULTICAST AND BROADCAST OVER INFINIBAND NETWORKS; DRAFT-KASHYAP-IPOIB-IPV4-MULTICAST-01 .TXT, INTERNET ENGINEERING TASK FORCE, IETF; STANDARDWORKINGDRAFT, INTERNET SOCIETY (ISOC) 4, RUE DES FALAISES CH- 1205 GENEVA, SWITZERLAND, no. 1,26 April 2001 (2001-04-26), XP015030748 and Russell US 20110137991.
Kashyap disclose subnet manager of Infiniband group records group GIDs and associated characteristics including partition key associated with the group and any member IB node wanting to participate in the group must join the group, as part of the join operation the node is returned the group characteristics and the subnet manager ensures that the requester can indeed participate in the group by verifying that it can support the group MTU, and accessibility to the rest of the group members.  Russell discloses CG directory store local and global partitions are considered the primary 
Prior art of record does not disclose, in single or in combination, receiving, by a subnet manager of a subnet, a request to create a multicast group, the request being associated with a partition, the request indicating that each member of the partition should be included in the multicast group; determining, by the subnet manager, than the request to create the multicast group is an initial request; allocating, by the subnet manager, a multicast local identifier for the multicast group; gathering, by the subnet manager, each member of the partition from a cached topology; adding each member of the partition to the multicast group.  And in particular, wherein each member of the partition is an end node, wherein each member end node comprises a same partition key; and generating, by the subnet manager, a spanning tree, the spanning tree including each member of the partition in combination with all of the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468